141 Mich. App. 170 (1985)
366 N.W.2d 90
IN THE MATTER OF McCULLOUGH
Docket No. 66672.
Michigan Court of Appeals.
Decided February 26, 1985.
Neil A. McQuarrie, for the minor child.
John D. O'Hair, Prosecuting Attorney, Edward Reilly Wilson, Deputy Chief, Civil and Appeals, and Thomas M. Chambers, Assistant Prosecuting Attorney, for petitioner.
*171 Ina G. Zeemering, for Cheryl McCullough.
Before: CYNAR, P.J., and BEASLEY and R.E. ROBINSON,[*] JJ.
PER CURIAM.
Appellants' parental rights in her minor child were terminated pursuant to MCL 712A.2(b); MSA 27.3178(598.2)(b) and MCL 712A.19a; MSA 27.3178(598.19a) after hearings in Wayne County Probate Court, Juvenile Division. The termination was affirmed after a rehearing. Appellant's delayed appeal to this Court is by leave granted.
Appellant claims that the lower court erred when it terminated appellant's parental rights before investigating possible placement with relatives. This panel adopts the standard of review stated in In the Matter of Irving, 134 Mich App 678; 352 NW2d 295 (1984), and In the Matter of Brown, 139 Mich App 17; 360 NW2d 327 (1984). Our review of the record indicates that the lower court's findings were not clearly erroneous. The Department of Social Services established through clear and convincing evidence that appellant did not have a reasonably fixed domicile and that it was unable to locate appellant. The department was unsuccesssful in its attempt to contact appellant's sister in order to work out a plan of care for the child. Appellant's mother refused to care for the child. While it is the policy of this state to keep children with their natural parents whenever possible, MCL 712A.1; MSA 27.3178(598.1), In the Matter of Brown, supra, it is the best interests of the child which are to be considered in making dispositional decisions. In the Matter of Brown, supra; In the Matter of Schejbal, 131 Mich App *172 833; 346 NW2d 597 (1984). The child has been in the care of the state since shortly after birth. The appellant has not exercised her right to visitation and has not contributed to the department's attempts to investigate the appellant's home and her ability to care for the child. The appellant has abandoned four other children who have become wards of the state. With these facts in mind, and with the rest of the record before us, we are not left with the definite and firm conviction that a mistake was made by the lower court in terminating the appellant's parental rights.
The termination of parental rights is affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment.